DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-20, filed 12/23/2020, are pending.

Information Disclosure Statement
Initialed and dated copy of IDS form 1449, filed 6/14/2022, are attached to the instant office action

Terminal Disclaimer
The terminal disclaimer filed 7/14/2022 disclaiming the terminal portion of any
patent granted on this application which would extend beyond the expiration date of US
Patent 10,909,113 has been reviewed and is accepted. The terminal disclaimer has
been recorded

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, Li et al. (US Publication 2010/0125594 A1) and Draese et al. (US Publication 2012/0117064 A10, cited in IDS form filed 12/23/2020) teaches analogous art to the instant application, that of managing database management systems utilizing a dictionary. Li more specifically teaches a method of utilizing a dictionary of variable-length grams for query processing. Wu more specifically teaches maintaining a dictionary providing mapping between bit codes searched by queries utilizing partitioned database tables. However, after careful consideration of the applicant’s arguments filed on 6/14/2022, the IDs form filed 6/14/2022, and the terminal disclaimer filed and approved on 7/14/2022, the applicant’s representative specifically pointed out how the claims overcome the prior art of record, particularly the prior art of Li in view of Draese teaching query processing utilizing a dictionary of bit code mapping between variable-length grams and inverted list indexes, but does not explicitly indicate identifying a variable table associated with a variable with an assigned value by accessing a global dictionary with a one-to-one mapping between a plurality of variables and a plurality of variable tables, as disclosed in independent claim 1 and similarly in independent claims 8 and 15.
The feature of identifying variable tables is disclosed in claim 1, that recites “accessing, by the processor, a global dictionary to identify a variable table associated with the variable, wherein the global dictionary includes a plurality of variables within the database and a plurality of variable tables, wherein there is a one-to-one mapping between the plurality of variables and the plurality of variable tables;”, and similarly in claims 8 and 15. Consequently, independent claims 1, 8, and 15 and dependent claims 2-7, 9-14, and 16-20 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McDougal (US Publication 2012/0216046 A1)
Christian (US Publication 2014/0156609 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204. The examiner can normally be reached Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168